Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000919
                                                         04-JAN-2018
                                                         12:00 PM



                           SCWC-15-0000919

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                            DANTE RACKLEY,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000919; CR. NO. 12-1-0552)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
and Circuit Judge Garibaldi, in place of Wilson, J., recused)

          Petitioner/Defendant-Appellant Dante Rackley’s

application for writ of certiorari, filed on November 29, 2017 is

hereby rejected.

          DATED:   Honolulu, Hawai#i, January 4, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Colette Y. Garibaldi